Citation Nr: 1449242	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased evaluation for bilateral hearing loss, currently with a noncompensable evaluation prior to October 13, 2011 and a 10 percent evaluation thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral hearing loss.  

In a November 2011 rating decision, the RO granted a 10 percent schedular rating for this disability effective October 13, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after October 13, 2011.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

A hearing was held on February 5, 2013, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In a July 2014 statement in support of claim, the Veteran submitted a claim for "non-service connected base pension and prepayment of prospective un-reimbursed medical expenses."  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to October 13, 2011, the evidence demonstrates, at worst, a Level II hearing impairment of the right ear and a Level IV hearing impairment of the left ear.

3.  From October 13, 2011 to December 9, 2012, the evidence demonstrates, at worst, a Level IV hearing impairment of the right ear and a Level IV hearing impairment of the left ear.

4.  From December 10, 2012, the evidence demonstrates, at worst, a Level V hearing impairment of the right ear and a Level V hearing impairment of the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hearing loss, prior to October 13, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014). 

2.  From October 13, 2011 to December 9, 2012, the criteria for a disability rating in excess of 10 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2014).

3.  From December 10, 2012, the criteria for an evaluation of 20 percent, but no more, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for a left ankle disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  Statements from the Veteran and his representative and VA treatment records have been associated with the file.  The Veteran has at no time referenced outstanding private or any other records that he wanted VA to obtain or that he felt were relevant to the claim. 

The Veteran also underwent VA audiological examination in July 2009 and October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be adequate.  The VA examiners personally interviewed and examined the Veteran, and provided the information necessary to evaluate his hearing loss disability under the applicable rating criteria.

The Veteran was scheduled for an additional VA audiological examination in November 2013, but failed to report.  In its April 2014 remand, the Board directed that the Veteran should be scheduled for another VA audiological examination, a copy of the scheduling letter should be associated with the claims file, and the Veteran must be notified that failure to report may have adverse consequences.  Pursuant to the remand instructions, the Veteran was scheduled for an examination in April 2014.  The claims file contains a copy of the letter, addressed to the Veteran's address of record, indicating that he had an appointment on April 29, 2014.  The letter includes a handwritten notation that the author tried to telephone the Veteran three times prior to sending out the notification (April 18, April 21 and April 22), could not leave any messages, and sent out the appointment letter via UPS.  The claims file also contains an April 21, 2014 UPS delivery notification with signature.  An Erie VA Medical Center "no show note" from April 29, 2014 states that the Veteran failed to report for the scheduled audio examination.  

In an October 2014 appellate brief, the Veteran's representative contends that the Veteran should be rescheduled again for a VA audiological examination despite his failing to report for two previously-scheduled VA examinations.  He noted that the Veteran is extremely hard of hearing and should be contacted in person regarding the date and time of the examination.  The Board notes, however, that the Veteran's difficulties hearing would not prevent him from reading the scheduling notification letter sent to him via UPS.  The Board thus finds that the Veteran failed to report to the scheduled VA examination without good cause. 

The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by attending the scheduled VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, although the Veteran did not present for the scheduled VA examination, the record reflects that he was afforded the opportunity to do so, as instructed by the Board in the April 2014 remand.  As this is in substantial compliance with the Board's remand directives, further remand is not required for this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

II.  Initial Increased Evaluation for Bilateral Hearing Loss

The Veteran contends that he is entitled to an initial increased evaluation for bilateral hearing loss, currently with a noncompensable evaluation prior to October 13, 2011 and a 10 percent evaluation thereafter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2014). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Service connection for bilateral hearing loss was granted in a July 2009 rating decision.  A noncompensable evaluation was awarded, effective September 2008.  In a subsequent rating decision, a 10 percent evaluation was granted effective October 13, 2011.

The Veteran underwent audiological evaluation at a July 2009 VA examination. Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
35
55
55
50
60
 55
LEFT
30
55
55
55
70
 59

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear, using the Maryland CNC speech recognition test.

These scores correlate to a numeric designation of level II on the right and level III on the left, under Table VI of 38 C.F.R. § 4.85.  However, as pure tone threshold levels were shown to be 55 DB or higher at each of the frequencies 1000, 2000, 3000, and 4000 Hertz for the left ear, the Roman numeral designation from Table VIA shall be used, as it results in the higher numeral.  38 C.F.R. § 4.86.   Thus, the left ear is assigned a numeric designation of level IV.  A noncompensable rating is warranted under Diagnostic Code 6100 when these levels are entered into Table VII of 38 C.F.R. § 4.85. 

The Veteran again underwent audiological evaluation at an October 2011 VA examination.  Pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
40
55
60
65
55
59
LEFT
40
55
60
55
70
60  

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear, using the Maryland CNC speech recognition test.
  
These scores correlate to a numeric designation of level III on the right and level II on the left, under Table VI of 38 C.F.R. § 4.85.  However, as pure tone threshold levels were shown to be 55 dB or higher at each of the frequencies 1000, 2000, 3000, and 4000 Hertz for both ears, the Roman numeral designations from Table VIA shall be used, as they result in the higher numeral.  38 C.F.R. § 4.86.  Thus, both the right and left ear are designated as level IV.  A 10 percent rating is warranted under Diagnostic Code 6100 when these levels are entered into Table VII of 38 C.F.R. § 4.85.

Thus, an initial compensable rating prior to October 13, 2011 and an evaluation in excess of 10 percent from October 13, 2011 to December 9, 2012, is not warranted.  The Veteran does not meet the schedular criteria for higher evaluations during these periods.  

The Veteran underwent audiological testing for VA treatment purposes on December 10, 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
45
55
60
65
70
 62.5
LEFT
45
60
65
65
70
 65

The audiologist noted that the Veteran displayed mild to severe sensorineural hearing loss and stated that word recognition ability was good in each ear at elevated speaking levels bilaterally.

38 C.F.R. § 4.85 states that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  The December 2012 audiology note appears to indicate that a speech discrimination test was performed, but does not document the numerical results of such test.  However, as the pure tone thresholds recorded demonstrate an exceptional pattern of hearing impairment allowing for use of Table VIa, the lack of Maryland CNC results is not fatal to the Veteran's claim.

The audiometric scores from the December 10, 2012 testing correlate to a numeric designation of level V on the right and level V on the left, under Table VIa of 38 C.F.R. § 4.85.  As pure tone threshold levels were shown to be 55 dB or higher at each of the frequencies 1000, 2000, 3000 and 4000 Hertz for the both ears, the Roman numeral designation from Table VIa may be used.  38 C.F.R. § 4.86.  A 20 percent rating is warranted under Diagnostic Code 6100 when these levels are entered into Table VII of 38 C.F.R. § 4.85.  Therefore, an evaluation of 20 percent, but no greater, is warranted from December 10, 2012, the date entitlement arose.    

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the Veteran's bilateral hearing loss disability is not productive of such manifestations.  At the October 2011 VA examination, the Veteran reported that his hearing loss requires him to turn the TV volume all the way up, causes him to have difficulty on the telephone, and results in frustration from others when he cannot hear them.  The Board finds these symptoms and outcomes neither exceptional nor unusual, and finds them to make up a hearing loss disability contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluation for the Veteran's bilateral hearing loss disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran is additionally service-connected for a skin condition.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his bilateral hearing loss renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an initial increased evaluation for bilateral hearing loss.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss, prior to October 13, 2011, is denied.

Entitlement to a disability rating in excess of 10 percent, from October 13, 2011 to December 9, 2012, is denied.

Entitlement to a disability rating of 20 percent, but no greater, from December 10, 2012, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


